February 12, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, 14, 20, 22, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, “line “the lower chamfered edge of the lid” lacks antecedent basis.  On line 6, “the side panel” lacks antecedent basis.  In claim 1, Applicant has defined “side panels”.  To which side panel is he referring?  Should “side panel” be - - side panels - - instead?
In claim 12, line 2, “the flaps” lack antecedent basis.

In claim 20, “the edge of the lid” and “the chamfered upper perimeter edge of the base frame” lack antecedent basis.
In claim 22, line 5, “the top of the frame” lacks antecedent basis.  In claim 21, Applicant defines that “the base includes an open top” and not the “frame”.
In claim 26, line 4, “the upper section” and “the lower section” lacks antecedent basis.
In claim 27, limitation “at least one flap extending outward from each side of the material section” is unclear and confusing language.  On line 3 if claim 27, Applicant defines “a material section sized to fully cover a top surface of the lid”.  However Applicant has not defined that the “material section” has multiple sides or a number or plurality of sides.  Therefore, when Applicant uses the language “each side of the material section”, Applicant is inferentially claiming that the material section has multiple or a plurality of sides.
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6, 8, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (U.S. Patent No. 6,796,614 B1) in view of VandenBos et al (U.S. Patent Application Publication No. 2020/0237098 A1).

    PNG
    media_image1.png
    337
    471
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    319
    275
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    499
    528
    media_image3.png
    Greyscale

Paul teaches the structure substantially as claimed including a modular furniture assembly comprising:
a transverse member 80,82,84,86,88; and 
a base member 12, the base member comprising:
a base frame 44 having a bottom panel 63 and side panels 46, 48, 50, 52; each of the side panels having an upper chamfered edge; the upper chamfered edges sloping downward toward the storage cavity; the upper chamfered edges of the base frame are chamfered at an angle; 


    PNG
    media_image4.png
    131
    177
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    203
    203
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    176
    234
    media_image6.png
    Greyscale
 
However, VandenBos et al teach a cover 20 that is capable of functioning as a lid (See the specification where it reads “The outer surface may be given a designed texture capable of comfort and/or ease of cleaning and wiping down.” Implying that the material used to make the cover is hard or rigid enough to be wiped to clean it. Furthermore, the specification also describes “…..the outer surface 20 and inner foam 22 generally comprise the same material where the outer surface 20 forms an integral skin over the inner foam 22.”)  These features suggest that the “cover 20” could very well function as a). VandenBos et al also teach  that the cover 20 comprises one or more lower chamfered edges, each of the one or more lower chamfered edges of the lid corresponding to one of the upper chamfered edges of the base frame, wherein the lower chamfered edges of the lid and the upper chamfered edges of the base frame 
As for claims 14 and 18, Paul teaches that the transverse member 80,82,84,86,88 can be positioned in multiple locations in relation to the base to thereby form different furniture assemblies, and wherein access to the storage cavity within the storage base can be achieved without removing the coupler that couples the transverse member to the base, and/or wherein the lid can be placed onto the base frame of the storage base without altering the connection between the base and the transverse member (see Figures 7A-7E).

Claims 1, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (U.S. Patent No. 6,796,614 B1) in view of Robinson et al (U.S. Patent No. 9,839,295 B2).
Paul teaches the structure substantially as claimed including a modular furniture assembly comprising:

a base member 12, the base member comprising:
a base frame 44 having a bottom panel 63 and side panels 46, 48, 50, 52; each of the side panels having an upper chamfered edge; the upper chamfered edges sloping downward toward the storage cavity; the upper chamfered edges of the base frame are chamfered at an angle; 
a storage cavity at least partially defined by the bottom panel 63 and the side panels 46, 48, 50, 52 but does not teach a lid configured to be selectively mounted on the base frame, such that the lid covers the storage cavity.

    PNG
    media_image7.png
    221
    269
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    149
    220
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    262
    372
    media_image9.png
    Greyscale

However, Robinson et al teach a similar modular furniture assembly comprising:

As for claim 18, Paul et al teach that wherein the transverse member can be positioned in multiple locations in relation to the base to thereby form different furniture assemblies (see Figures 7A-7E).
As for claim 20, Paul does not specify the angle of the chamfer of the upper edges of the side panels and VandenBos et al does not specify the angle of chamfered lower edges of the lid/cover 20.  Paul and VandenBos et al do not specify that a contacting length between the lower chamfered edge of the lid and the upper chamfered edge of the side panel is from about 1 inch to about 3 inches. However, these dimensions would be obvious to make the angle of both to be between 30 and 40 degrees since it is nothing more than a design choice, as long as both sets of chamfered edges are equal so that the lid has a complementary fit on the base and storage cavity that prevents unwanted movement of the lid.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (U.S. Patent No. 6,796,614 B1) in view of Robinson et al (U.S. Patent No. 9,839,295 B2), as applied to claims 1 and 15 above, and further in view of Heumann (U.S. Patent No. 4,077,666).
Paul in view of Robinson et al teaches the structure substantially as claimed.  

    PNG
    media_image10.png
    129
    281
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    267
    190
    media_image11.png
    Greyscale

 Robinson et al teaches that at least a portion of the lid comprises a flexible portion that resiliently flexes downward in the direction of the storage cavity in reaction to forces pressing downward on the lid (See Figures 6 and 9A-9E). But the combination of Paul et al in view of Robinson et al does not teach that the bottom panel comprises one or more apertures, as defined in claims 9 and 17.

    PNG
    media_image12.png
    237
    551
    media_image12.png
    Greyscale

However, Heumann teaches a similar modular furniture assembly that includes at least one aperture 17. It would have been obvious and well within the level of ordinary skill in the art to modify the modular furniture assembly, as taught by Paul et al in view of Robinson et al, to .

Claims 1, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (U.S. Patent No. 6,796,614 B1) in view of Niederman et al (U.S. Patent Nos. 6,367,880 B1 and 6,715,837 B2).
Paul teaches the structure substantially as claimed including a modular furniture assembly comprising:
a transverse member 80,82,84,86,88; and 
a base member 12, the base member comprising:
a base frame 44 having a bottom panel 63 and side panels 46, 48, 50, 52; each of the side panels having an upper chamfered edge; the upper chamfered edges sloping downward toward the storage cavity; the upper chamfered edges of the base frame are chamfered at an angle; 
a storage cavity at least partially defined by the bottom panel 63 and the side panels 46, 48, 50, 52 but does not teach a lid configured to be selectively mounted on the base frame, such that the lid covers the storage cavity.

    PNG
    media_image13.png
    270
    434
    media_image13.png
    Greyscale


a transverse member 22,24,40; and a base member 12, the base member comprising: a base frame having side panels 14,16,18,20 and a lid 26,28 configured to be selectively mounted on the base frame, such that the lid covers the storage cavity.  
As for claims 10-11, the lid comprises: a lid frame extending around a perimeter of the lid; and a spring system 26 connected to the lid frame and extending across the lid and a cushion 30 configured to be mounted on the lid during use, the cushion comprising a cover.  It would have been obvious and well within the level of ordinary skill in the art to modify the modular furniture assembly, as taught by Paul, to include a lid, such as the one taught by Niederman et al, since it would provide both a seat cushion to comfortably support a person sitting on the lid/cover 26, 28 while also allowing it to be removed to allow access to the storage cavity disposed under the lid/cover.  The lid/cover 26,28 disclosed by Niederman et al would also provide better support and comfort to a person sitting on the modular furniture assembly than the synthetic stretch webbing 67 disclosed by Paul.
As for claim 13, Paul et al teach that the modular furniture assembly can be assembled and reassembled in a variety of different positions such that different furniture configurations can be formed and such that the transverse member can selectively serve as either a backrest or an armrest (see Figures 7A-7E).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (U.S. Patent No. 6,796,614 B1) in view of VandenBos et al (U.S. Patent Application Publication No. 2020/0237098 A1), as applied to claim 1 above, and further in view of Raftery (U.S. Patent No. 4,602,817).


    PNG
    media_image14.png
    127
    106
    media_image14.png
    Greyscale

Raftery teaches the concept of a modular furniture assembly that has a cover that uses the concept of a grasping strip 146 to mount the cover to a frame of the modular furniture assembly; wherein the grasping strip is a furniture cover support, the support having a first end and a second end, and an elongate length extending along a longitudinal axis disposed between the first and second end. (See Fig. 10).  It would have been obvious and well within the ordinary skill of the art to modify the cover, as taught by Paul in view of VandenBos et al, to include a grasping strip, such as the one taught by Raftery, since it is one of many methods of attaching upholstery to furniture assemblies such as sofas and chairs and provides a person attaching the cover to the furniture assembly and easy grip and prevents the person from ripping, tearing, or damaging the cover when attaching it.

Claims 21-23, 28-29, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (U.S. Patent No. 6,796,614 B1) in view of VandenBos et al (U.S. Patent Application Publication No. 2020/0237098 A1) and Raftery (U.S. Patent No. 4,602,817).
	See the previous 103 Rejections of Claims 1 and 12.  As for claim 29, Raftery teaches that the grasping strip is torsionally stiff along its width and resiliently flexible along its length.

s 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches similar modular furniture assemblies and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Rodney B White/            Primary Examiner, Art Unit 3636